In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-20-00262-CV

JACKSBORO NURSING OPERATIONS,              §    On Appeal from the 271st District
LLC, Appellant                                  Court

V.
                                           §    of Jack County (19-10-120)
NADINE NORMAN, INDIVIDUALLY; AS
THE REPRESENTATIVE OF THE ESTATE
OF ASHLEY NORMAN, DECEASED; AS             §    April 15, 2021
NEXT FRIEND OF E.N. AND J.L.,
MINORS; AND ON BEHALF OF ALL
WRONGFUL DEATH BENEFICIARIES,                   Memorandum Opinion by Justice
Appellee                                   §    Bassel

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s order. It is ordered that the order of the trial court is

reversed, and the case is remanded to the trial court for further proceedings consistent

with this opinion.
      It is further ordered that Appellant Jacksboro Nursing Operations, LLC and

Appellee Nadine Norman shall split all of the costs of this appeal, for which let

execution issue.


                                   SECOND DISTRICT COURT OF APPEALS


                                   By /s/ Dabney Bassel
                                      Justice Dabney Bassel